RESOLUCIÓN
Ante este Tribunal se encuentra pendiente de conside-ración el Proyecto de Reglamento del Tribunal de Apelacio-nes sometido por el Comité designado mediante Resolución de 4 de septiembre de 1992.
A los fines de recibir cualesquiera recomendaciones, su-gerencias y señalamientos, se ordena que copias suficien-tes del mismo se hagan disponibles a través de la Secreta-ría de este Tribunal, de los Centros Judiciales, del Colegio de Abogados y de las escuelas de Derecho.
*735La Administración de los Tribunales adoptará todas las medidas pertinentes para divulgar inmediatamente estas reglas, incluso la publicación de un aviso en un periódico de circulación general en el país.
Cualquier persona interesada deberá hacer llegar su po-sición por escrito en o antes del 29 de octubre de 1992 a la Secretaría del Tribunal Supremo.

Regístrese y publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General.
(.Fdo.) Francisco R. Agrait Liado

Secretario General